COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Loomis Armored US, LLC

Appellate case number:     01-21-00027-CV

Trial court case number: 2020-00189

Trial court:               334th District Court of Harris County

       Relator, Loomis Armored US LLC, has filed a petition for writ of mandamus with our
Court challenging a discovery order issued by the former trial court judge on December 21, 2020.
Relator subsequently filed a motion requesting a temporary stay of the trial court’s order pending
our determination on the petition.
        Although the petition lists the successor judge as the respondent, neither the petition nor
the record indicates that relator requested the successor judge to reconsider the challenged order.
Accordingly, as required by Texas Rule of Appellate Procedure 7.2(b), the Court “abate[s] the
proceeding to allow the successor to reconsider the original party’s decision.” TEX. R. APP. P.
7.2(b). Because our Court must abate this original proceeding, Relator’s related motion for a
temporary stay of the challenged order is denied.
         Within 15 days of this order, relator is directed to obtain a hearing date, if necessary, from
the trial court coordinator and to notify all parties of such date. The hearing shall be set for a date
no later than 30 days after the date of this order. The trial court coordinator shall advise the Clerk
of this Court of the hearing date as soon as it is set.
        Within 30 days of the date of this order, the trial court is directed to file a supplemental
clerk’s record or reporter’s record documenting the successor’s ruling.
        This case is abated, treated as a closed case, and removed from this Court’s active docket.
This original proceeding will be reinstated on this Court’s active docket when the successor
respondent has reconsidered the original respondent’s decision and either party informs the Clerk
of this Court of the ruling(s) with a certified copy of the order(s).
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_______
                                Acting individually
Date: ___January 15, 2021___